105 F.3d 667
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Reyes MAGALLANES, Defendant-Appellant.
No. 95-30373.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1996.*Decided Dec. 18, 1996.

Appeal for the United States District Court for the Western District of Washington, D.C. No. CR-95-05101-JET;  Jack E. Tanner, District Judge, Presiding.
W.D.Wash.
AFFIRMED.
Before:  NOONAN, THOMPSON, and KLEINFELD, Circuit Judges.
MEMORANDUM**
We affirm the district judge's decision to adjust Magallanes' offense level upward for obstruction of justice under U.S.S.G. § 3C1.1.  His finding that Magallanes committed perjury was not clearly erroneous.


1
Magallanes' testimony about the jacket kept changing, contradicting itself, and was implausible.  The district judge said at sentencing that he believed Magallanes had lied in his testimony at trial and that he became more convinced of it during the sentencing hearing.  At allocution, Magallanes reinforced the judge's impression, by claiming that his former lawyer had conspired with the government to have him convicted.  The district judge's conclusion merits due deference because of the district judge's opportunity to observe Magallanes' demeanor and otherwise to assess his credibility.  18 U.S.C. § 3742(e);  United States v. Barbosa, 906 F.2d 1366, 1370 (9th Cir.1990).


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3